Title: From James Madison to William Pinkney, 23 December 1807
From: Madison, James
To: Pinkney, William



Sir,
Department of State Decr. 23d 1807

Mr. Erskine having been so good as to let me know, that the Mail of this evening will carry his dispatches for a British packet, which will sail from New York immediately on their arrival there, and other conveyances now failing, I avail myself of the opportunity to inclose you a copy of a message from the President to Congress, and their act in pursuance of it, laying an immediate embargo on our vessels and exports.  The policy and the causes of the measure are explained in the message itself.  But it may be proper to authorize you to assure the British Government, as has been just expressed to its Minister here, that the act is a measure of precaution only called for by the occasion; that it is to be considered as neither hostile in its character, nor as justifying or inviting or leading to hostility with any nation whatever; and particularly as opposing no obstacle whatever to amicable negotiations and satisfactory adjustments with Great Britain, on the subjects of difference between the two Countries.
Mr Monroe arrived at Norfolk on the 12th. inst, and at this place last night.  Mr. Rose has not been heard of, since his reported departure from England on the 9th. of Novr.
The suddenness of the present opportunity does not allow me time to add more than a newspaper containing a part of the proceedings of Congress in relation to the Embargo, and assurances of the Esteem & Consideration with which I remain Sir &c

James Madison

